DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "a sum is minimized, the sum being a sum of: a first variance of all first intensity value of the first subset …., or an interclass variance between the first intensity value  below the predetermined threshold and the second intensity values above the predetermined threshold is maximized".  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21, 22, 33, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over John Maddison WO 2006087526 A1 in view of JP,2008-304298 A.
	Regarding Claim 21,  John Maddison teaches a method for examining a plurality of distributed objects (Page 10 L 23-30, the method receives high resolution image data for the specimen which is to be subject to analysis i.e., examining plurality of distributed objects) using an overview image of an area (Fig. 1 and Page 8 L 28-31, an image of a typical biological specimen containing stratified epithelium, which has been prepared from a sample of human tissue i.e., an overview image of an area, taken from an individual for pathology analysis) in which the distributed objects are distributed (Page 11 L 1-5 and Step 20 and Page 12 L 4-7 Step 110, the method divides the image data received at step 10 into multiple, smaller image portions i.e., in which the distributed objects are distributed), comprising:
	cleaning the binary image of structures which are smaller than the distributed objects to generate a cleaned-up image (Page 12 L 25-30 and Fig. 3 Step 130, the method filters out or removes objects (white areas) i.e., cleaning the binary image of structure within the image mask which are considered to be small i.e., which are smaller than the distributed objects to generate a cleaned-up image); and
	morphologically closing the cleaned-up image (Page 12 L29-30, this filtering technique may be performed using the "morphological opening operator" i.e., morphologically closing the cleaned-up image) to form a binary object mask (Page 5 L 22, the image mask may be a binary image mask) indicating which locations of the area belong to the distributed objects and which locations of the area belong to no object (Page 12 L 25-Page 13 L10 and Fig. 3 Step 130-140, the method filters out or removes objects (white areas) within the image mask which are considered to be small and then at Step 140 the method filters out or removes from the image, objects which are not part of a regular tissue configuration comprising groups of interconnected cells (referred to generally herein as "clumped cells") typical of epithelial tissue i.e., indicating which locations of the area belong to the distributed objects and which locations of the area belong to no object). 
	John Maddison teaches the image mask may be a binary image mask (Page 5 L 22) and teaches at Step 120 the method performs image thresholding to provide a black and white (i.e. binarised) image from the original color or greyscale image (Page 12 L9-12) but does not clearly define converting the overview image into a binary image by classifying intensity values of pixels of the overview image as to whether they are below or above a predetermined threshold.
	However, in the same field of endeavor, JP,2008-304298 A teaches from Fig. 4 	converting the overview image into a binary image (Para 46, the image processing unit 103 performs binarization so that the bacteria can be extracted from the luminance information of the photographed image 1 i.e., converting the overview image into a binary image) by classifying intensity values of pixels of the overview image as to whether they are below or above a predetermined threshold (Page 46, a luminance value of a pixel of a portion that emits fluorescence becomes higher than a luminance value of a pixel of a background portion. Therefore, if the luminance value of the pixel of interest is higher than the threshold value, 1 is set, and the other is set to 0, so that binarization is performed i.e., by classifying intensity values of pixels of the overview image as to whether they are below or above a predetermined threshold).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of John Maddison with the method of JP,2008-304298 A so as to provide a device that can measure accurate size even in the case where the germ has such a crushed shape like a dogleg shat to the vertical direction (See JP,2008-304298 Abstract).
	Regarding Claim 22,  John Maddison does not specifically teaches wherein the predetermined threshold is set to be in the middle between (i) a first mean value mo of all first intensity values of a first subset of the pixels of the overview image which are below the predetermined threshold, and (ii) a second average mj of all second intensity values of a second subset of the pixels of the overview Image which are above the predetermined threshold.
	However, in the same field of endeavor, JP,2008-304298 teaches that in the captured image, a luminance value of a pixel of a portion that emits fluorescence becomes higher than a luminance value of a pixel of a background portion. Therefore, if the luminance value of the pixel of interest is higher than the threshold value, 1 is set i.e., m1, and the other is set to 0 i.e., m0, so that  binarization is performed (Para 46).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of John Maddison with the method of JP,2008-304298 A so as to provide a device that can measure accurate size even in the case where the germ has such a crushed shape like a dogleg shat to the vertical direction (See JP,2008-304298 Abstract).
	Regarding Claim 33, John Maddison teaches  further comprising selecting biological cells distributed on a substrate as the distributed objects (Page 3 L 6-11).
	Regarding Claim 42,  it has been rejected for the same reasons as claim 21 and further John Maddison teaches a non-transitory computer-accessible medium which includes a machine readable program with instructions, wherein, when the program is executed on a computer (Page 10 L 16-20, computer program running on the computer i.e., non-transitory computer-accessible medium which is a computer having memory and processor includes a machine readable program with instruction i.e., computer program running on the computer).


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over John Maddison WO 2006087526 A1 in view of JP,2008-304298 A and further in view of Guittet et al. Pub. No. US 20060098858 A1
	Regarding Claim 23,  John Maddison and JP,2008-304298 A does not specifically teaches wherein the predetermined threshold is provided such that at least one of:
- a sum is minimized, the sum being a sum of: a first variance of all first intensity values of the first subset of the pixels of the overview image below the
 predetermined threshold, weighted with a number of the first intensity values; and a second variance of all second intensity values of the second subset of the pixels of the overview image above the predetermined threshold, weighted with a number of these second values of the intensity values, or
- an interclass variance between the first intensity values below the predetermined threshold and the second intensity values above the predetermined threshold is maximized.
	However, in the same field of endeavor, Guittet teaches from Fig. 6 Step 122 that each sub-image resulting from 120 is converted to a corresponding binary sub-image by applying a thresholding method referred to as "Otsu". Otsu is a standard thresholding technique published by Otsu N., `A thresholding selection method from grey level-histograms`, IEEE Trans Systems, Man & Cybernetics, vol. 9, 1979, pp 62-66. The Otsu threshold selection method aims to minimize for two classes a ratio of between-class variance to within-class variance: i.e. the higher the variance between classes the better the separation. In the present example the two classes are a below-threshold class (pixel value 0) and an above-threshold class (pixel value 1), so by applying Otsu thresholding the greyscale sub-image is converted into a binary sub-image containing a set of blobs (Para 179).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of John Maddison with the method of JP,2008-304298 A and further in view of Guittet so as to provide an objective form of measurement of mitotic activity to inform a pathologist's diagnosis and patient treatment (See Guittet Para 4).
	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over John Maddison WO 2006087526 A1 in view of JP,2008-304298 A and further in view of Grunkin et al. Pub. No. US 20100215227 A1
	Regarding Claim 24,  John Maddison and JP,2008-304298 A does not specifically teaches wherein the predetermined threshold is set such that an agreement of at least one statistical moment of the binary image with a corresponding statistical moment of the overview image is maximized.
	However, in the same field of endeavor, Grunkin teaches that image registration process of transforming two digital images into one coordinate system. Registration is necessary in order to be able to compare the structures seen in the two images of a disector pair. One frequently used approach to image registration is to identify the transform (typically translation and rotation) that maximizes cross-correlation or cross-covariance between the two images i.e., the predetermined threshold is set such that an agreement of at least one statistical moment of the binary image with a corresponding statistical moment of the overview image is maximized (Para 53).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of John Maddison with the method of JP,2008-304298 A and further in view of Grunkin so as to provide an ability to deal with microscopic slides in the digital domain (See Grunkin Para 32).
	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over John Maddison WO 2006087526 A1 in view of JP,2008-304298 A and further in view of Rehan Ali Automatic segmentation of adherent biological cell boundaries and nuclei from brightfield microscopy images -2011
	Regarding Claim 25,  John Maddison and JP,2008-304298 A does not specifically teaches further comprising selecting a microscopic bright field image of the area as the overview image.
	However, in the same field of endeavor, Rehan Ali teaches from Fig. 3 teaches bright field image of a cell in-focus at -10 µm out of focus. and −25µm out of focus. An ideal in-focus bright field image of unstained biological adherent cells has the property of appearing monotone, as the cells are virtually invisible and there are no out-of-focus components diffracting the light. This attribute can be used to locate the in-focus image (See Page 4 Sec. 2.2.1 and Fig. 3).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of John Maddison with the method of JP,2008-304298 A and further in view of Rehan so as to permit brightfield microscopy image processing without the need for additional fluorescence images (See Rehan Abstract).
	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over John Maddison WO 2006087526 A1 in view of JP,2008-304298 A and further in view of Gray et al. Patent No. US 5436979 A
	Regarding Claim 26,  John Maddison and JP,2008-304298 A does not specifically teaches further comprising
- obtaining a background estimate from the overview image by blurring with a strength which substantially removes the distributed objects, and
- before converting the overview image into the binary image, replacing the overview image by a difference between the overview image and the background estimate.
	However, in the same field of endeavor, Gray teaches from fig. 2 Step 622 that small natural breakages on the order of one sample in size may occur in the class map between "anomalous"samples, due to actual breakages of extended dust fragments. A human observer of a class map (and the original image) would readily identify the separate pieces of "anomaly" so created as effectively a single fragment. When the purpose of the analysis processing is to analyze dust, the properties of the ambient dust prior to any stress-induced breakage, or to provide a correlation between features and subjective image quality, then the "fill" option is selected by the operator. Under this option, all "background" -class samples which form single-pixel gaps between "anomalous" -class samples are reclassified as a special "fill" class. This is implemented by comparing every 3.times.3-sample neighborhood in the class map with a set of eight 3.times.3-sample templates; a match to any of the templates causes the center "background" class value to be changed to a special "fill" class value (Col 5 L 30-55).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of John Maddison with the method of JP,2008-304298 A and further in view of Gray so as to monitor the dirt present in the photofinishing environment and to assess the effectiveness of film cleaning method (See Gray Col 1 L 60-64).  
	Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over John Maddison WO 2006087526 A1 in view of JP,2008-304298 A and further in view of Hong et al. Pub. No. US 20030053692 A1
	Regarding Claim 27,  John Maddison and JP,2008-304298 A does not specifically teaches further comprising
- obtaining a background estimate by recording a second overview image which is free of the distributed objects; and
- before the conversion of the overview image into the binary image, dividing the overview image by the background estimate, pixel by pixel.
	However, in the same field of endeavor, Hong teaches that this noise histogram has to be calculated before the segmentation starts. On the other hand, it can only be calculated if the background pixels are already known. One possible solution to these contradictory requirements is to find some likely background regions in the image i.e., obtaining a background estimate by recording a second overview image which is free of the distributed objects  and then teaches that once the difference image is calculated, strong candidates of background pixels are determined first using a first threshold T.sub.n. The value of this threshold is so determined that most foreground pixels have signal values above it and most background pixels have noise values below it where the difference between each pixel of the current image 61 and each corresponding pixel of the constructed background image 60 is calculated at 5 to determine a difference image i.e., before the conversion of the overview image into the binary image, dividing the overview image by the background estimate, pixel by pixel (See Para 138, 175 and 178).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of John Maddison with the method of JP,2008-304298 A and further in view of Hong thus enabling a longer recording time with an improved quality in the foreground region (See Hong Para 7).
	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over John Maddison WO 2006087526 A1 in view of JP,2008-304298 A and further in view of Bittner et al. Pub. No. US 20080280777 A1
	Regarding Claim 28,  John Maddison and JP,2008-304298 A does not specifically teaches further comprising, in the binary object mask, splitting at least one common boundary of adjacent ones of the distributed objects into a first boundary of a first one of the distributed objects and a second boundary of a second one of the distributed objects spaced therefrom using a watershed transformation.
	However, in the same field of endeavor, Bittner teaches Digital images can be processed in conjunction with each other using a watershed technique in order to achieve segmentation of the cells in the original image. The concepts underlying watershed algorithms are well known. The topology of cells can be represented as peaks and valleys of various magnitudes. The high peaks represent the points at which valleys ultimately meet; by way of analogy, the point at which bodies of water rising from springs (referred to as "seeds" in watershed terminology) at the base of a valley would meet, and thus represents the ultimate boundary of a valley, where the top of a high peak is referred to as a "watershed" and then teaches that the images that will be assessed for promoter activity are processed via a watershed-based multi-step process to generate binary image masks for measuring fluorescence intensities in each channel for segmented cells. i.e., splitting at least one common boundary of adjacent ones of the distributed objects into a first boundary of a first one of the distributed objects and a second boundary of a second one of the distributed objects spaced therefrom using a watershed transformation (Para 105 and 121).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of John Maddison with the method of JP,2008-304298 A and further in view of Bittner so as to enable or enhance subsystem processing thus allow the system to operate under different environmental condition or reduce disease or parasitism that would benefit from biological analogs of the tools available to engineers that design, characterize and control complex man-mad systems (See Bittner Para 7). 
	Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over John Maddison WO 2006087526 A1 in view of JP,2008-304298 A and further in view of Tan et al. Pub. No. US 20150078641 A1
	Regarding Claim 29,  John Maddison and JP,2008-304298 A does not specifically teaches further comprising evaluating a center point of at least one of the distributed objects from the binary object mask.
	However, in the same field of endeavor, Tan taches that from a point in the ROI on the reference image, e.g., the center point of an elliptical ROI, or another point in other images encompassed in the VOI, a number of radially distributed line segments (referred to as rays) are generated, such that the rays pass through the vertices of a subdivided unit sphere centered at the center point i.e., evaluating a center point of at least one of the distributed objects from the binary object mask (Para 131).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of John Maddison with the method of JP,2008-304298 A and further in view of Tan so as to accurately and efficiently delineate these object and measure their volume thus make non-invasive diagnoses in both clinical trials and clinical practice (See Tan Para 9).
	Claim 30, 32, 34, 38, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over John Maddison WO 2006087526 A1 in view of JP,2008-304298 A and further in view of WO 2015015941 A1
	Regarding Claim 30,  John Maddison and JP,2008-304298 A does not specifically teaches further comprising
- irradiating at least one location in the area at which, according to the binary object mask, at least one of the distributed objects is located, the at least one location being irradiated with a light beam; and
- evaluating one or more responses of the at least one of the distributed objects to the irradiation.
	However, in the same field of endeavor, WO 2015015941 A1 teaches that 
- irradiating at least one location in the area at which, according to the binary object mask, at least one of the distributed objects is located, the at least one location being irradiated with a light beam (Page 16 L11-25, The analysis unit (115) specifies the shape of the sample, determines the locations of interest on the sample, and outputs a signal corresponding to the locations of interest as a feedback signal. The control unit (117) controls the scanning unit (102) to radiate excitation light to the locations of interest on the sample, based on the feedback signal i.e., irradiating at least one location in the area at which, according to the binary object mask, at least one of the distributed objects is located, the at least one location being irradiated with a light beam); and
- evaluating one or more responses of the at least one of the distributed objects to the irradiation (Page 17-15-35, The analysis unit (115) specifies the shape of the sample from the result of edge detection, determines the locations of interest on the sample, and outputs the pixel positions corresponding to the locations of interest as the feedback signal. The corresponding spectroscopic measurement, performed only in cells region is schematically shown in Fig.6(f), where the measurement time has been reduced by not measuring background pixels i.e., evaluating one or more responses of the at least one of the distributed objects to the irradiation).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of John Maddison with the method of JP,2008-304298 A and further in view of WO 2015015941 A1 so as to provide images at a high temporal rate based on wide-field imaging (See WO 2015015941 A1 page 2 L14-16).
	Regarding Claim 32,  John Maddison and JP,2008-304298 A does not specifically teaches further comprising evaluating at least one Raman spectrum of the at least one of the distributed objects from the one or more responses to the irradiation.
	However, in the same field of endeavor, WO 2015015941 A1 teaches Raman spectroscopy, where the spectroscopic signal is shifted compared to the localized source. In this case, the coherent signal can be placed outside the spectroscopic signal (coherent signal 1) , in which case a separation with, for example, an edge filter (separation 1, dashed line) or a band-pass filter is possible i.e., Raman spectrum of the at least one of the distributed objects from the one or more responses to the irradiation (Page 14 L 30-Page 15 L 5).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of John Maddison with the method of JP,2008-304298 A and further in view of WO 2015015941 A1 so as to provide images at a high temporal rate based on wide-field imaging (See WO 2015015941 A1 page 2 L14-16).
	Regarding Claim 34,  John Maddison teaches wherein biological cells, which are considered as the distributed objects and provided on a substrate, are exposed to an influence, and wherein the biological cells are irradiated repeatedly with the light beam, and the one or more responses of the biological cells to the irradiation are evaluated (Fig. 3 and Page 13 L 5-20).
	Regarding Claim 38,  John Maddison teaches wherein biological cells, which are considered as the distributed objects and provided on a plurality of substrates, are irradiated with the light beam, and wherein the responses of the individual biological cells to the irradiation are merged across the substrates (Fig. 3 and Page 16 L 1-20).
	Regarding Claim 39,  John Maddison teaches wherein, based a totality of the one or more responses, a multivariate analysis is used to evaluate which properties of the biological cells change from one substrate to another substrate in a statistically significant manner (Fig. 3 and Page 16 L 1-20).

	Allowable Subject Matter
Claim 31 in combination of claims 35-37 or claims 40-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference fail to teach the limitation of “scanning the light beam relative to the at least one of the distributed objects based on the binary object mask, wherein a timing program of the scanning taking into account a spatial intensity distribution of the light beam is selected such that the spatial intensity distribution of a total received light dose is homogenized over the at least one of the distributed objects; and  wherein, based on a totality of the one or more responses, a multivariate analysis is used to evaluate which properties of the biological cells change under the influence in a statistically significant manner OR wherein at least one of (i) the multivariate analysis includes the Principal Component Analysis (PCA), (ii) a classifier is evaluated from the multivariate analysis, the classifier mapping responding to the irradiation obtained on the biological cells on a further substrate to at least one value of a property applicable to this substrate, or (iii) spectra of pure components are fitted to measured spectra using least squares fitting”. These limitation in combination of other elements are neither found nor disclosed in prior art as a whole.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taylor et al. Pub No. US 20170244976 A1 - METHODS, SYSTEMS, AND COMPUTER READABLE MEDIA FOR COMPRESSING VIDEO IMAGES
Debernardis et al. Pub. No. US 20160058288 A1 - THREE DIMENSIONAL TISSUE IMAGING SYSTEM AND METHOD
Qutub et al. Pub. No. US 20150071541 A1 - AUTOMATED METHOD FOR MEASURING, CLASSIFYING, AND MATCHING THE DYNAMICS AND INFORMATION PASSING OF SINGLE OBJECTS WITHIN ONE OR MORE IMAGES
Kask et al. Pub. No. US 20140205174 A1 - METHODS AND APPARATUS FOR IMAGE ANALYSIS USING THRESHOLD COMPACTNESS FEATURES
Elter et al. Pub. No. US 20130279789 A1 - DEVICE AND METHOD FOR DETERMINING OBJECTS IN A COLOR RECORDING
Muschler et al. Pub. No. US 20100329536 A1 - IMAGE ANALYSIS OF BIOLOGICAL OBJECTS
Joanidopoulos et al. Pub. No. US 20100135566 A1 - ANALYSIS AND CLASSIFICATION, IN PARTICULAR OF BIOLOGICAL OR BIOCHEMICAL OBJECTS, ON THE BASIS OF TIME-LAPSE IMAGES, APPLICABLE IN CYTOMETRIC TIME-LAPSE CELL ANALYSIS IN IMAGE-BASED CYTOMETRY
Schmidt et al. Pub. No. US 20080292194 A1 - Method and System for Automatic Detection and Segmentation of Tumors and Associated Edema (Swelling) in Magnetic Resonance (Mri) Images
Krainiouk et al. Patent No. US 6233364 B1 - Method and system for detecting and tagging dust and scratches in a digital image
Image processing and recognition for biological images - 2013
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAR N SIVJI/Primary Examiner, Art Unit 2647